DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
The Amendment filed 6/13/2022 has been entered.  Claims 1, 7, 18, and 20 are amended.  Claims 3 and 19 are canceled.  Claim 21 is new.  Claims 1-2, 4-18, and 20-21 remain pending in the application.  Applicant's amendments to the claims have overcome the objections previously set forth in the Non-Final Office Action mailed 3/14/2022.
Response to Arguments
Applicant’s arguments with respect to claims 1, 18, and 20 have been fully considered, but are not persuasive.
Applicant argues Baum doesn't recite the configuration that the plurality of masks is classified to the plurality of groups, nor the configuration that a mask in the group relating to known logo is selected to recognize the known logo, if the known logo isn't recognized in the image.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the plurality of masks is classified to the plurality of groups) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Instead the claim recites “a plurality of groups of identifier masks”.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Jeong teaches determining that the logo indicating the channel name among a plurality of channels is not recognized in the first identifier region (par. 241 and 253-254 and Figure 12A-12C) and further teaches that the logos indicating the channel names are expected to be displayed in a group comprising the top right corner, the bottom right corner, or the top left corner of the broadcast image 1155 (par. 233 and Fig. 12A), suggesting that these groups of expected regions should be selected if a logo is not found in the first region.  However, Jeong does not explicitly disclose that the groups of different identifier regions are groups of identifier masks.
Baum teaches selecting a logo mask specifying the shape and location of a logo, where the mask is to be employed with other logo masks, and the logo masks relate to channels of broadcasters (par. 51-53, 126, and 150 and Fig. 1-2, and 4-5).  In other words, a group of identifier masks including regions where the logo is expected.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Jeong and Baum to arrive at the claimed invention to optimize video processing based on identification of a logo at a specific location within the image, such as to identify the specific channel (Baum – par. 10).  Therefore, it would have been obvious to combine the teachings of Jeong and Baum to obtain the invention as specified in the instant claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US 2013/0145395 A1) in view of Baum et al. (US 2014/0270504 A1).
	Regarding claims 1, 18, and 20, Jeong teaches: an electronic apparatus, a method, and a non-transitory computer-readable recording medium comprising:
	a signal input/output (Figure 2 and paragraph 96 illustrate a network interface 135 for receiving content from a content provider); and
	a processor configured to: process an image to be displayed based on a signal received through the signal input/output (Figure 2 and paragraphs 92 and 97 illustrate a controller 170 for processing the audio/video signal),
detect whether an identifier of a first content provider among a plurality of content providers is recognized in a first identifier region of the image (par. 232-234 and Figure 12A illustrate detecting a logo indicating the channel name among a plurality of channels, in an image 1155), 
	upon detecting the identifier of the first content provider is unrecognized in the first identifier region (par. 241 and 253-254 and Figure 12A-12C illustrate channel names that were not determined), 
select a group relating to the first content provider, the selected group comprising a second identifier region where presence of an identifier of a second content provider among the plurality of content providers is expected (par. 233 and Fig. 12A illustrate the logos indicating the channel names are expected to be displayed in a group comprising the top right corner, the bottom right corner, or the top left corner of the broadcast image 1155, suggesting this group should be selected.)
recognize the identifier of the second content provider, present in the second identifier region of the image, based on the selected group (Paragraphs 232-234 illustrate processing a region in the broadcast image, such as the group comprising the top right corner, bottom right corner, or top left corner of the broadcast image, by extracting the area of the broadcast image, in order to identify a logo associated with the channel name, and thus content provider, based on pre-stored channel name information), and
	perform an operation based on information of the recognized identifier of the second content provider (Paragraph 235 illustrates storing the identified information in a channel map).
	Jeong does not explicitly disclose: the selected group is among a plurality of groups of identifier masks, the selected group comprising at least one identifier mask including the second identifier region; and the recognizing the identifier is based on the at least one identifier mask.
	Baum teaches: the selected group is among a plurality of groups of identifier masks, the selected group comprising at least one identifier mask including the second identifier region (par. 51-53, 126, and 150 and Fig. 1-2, and 4-5 illustrate selecting a logo mask specifying the shape and location of a logo, where the mask is to be employed with other logo masks, and the logo masks relate to channels of broadcasters).
	recognizing the identifier based on the at least one identifier mask (par. 51-53, 126, and 150 and Fig. 1-2, and 4-5 further illustrate identifying a particular logo at a specific location based on the selected masks).
It would have been obvious to one of ordinary skill in the art, having the teachings of Jeong and Baum before the effective filing date of the claimed invention to modify the apparatus of Jeong by incorporating the selected group is among a plurality of groups of identifier masks, the selected group comprising at least one identifier mask including the second identifier region, and recognizing the identifier based on the at least one identifier mask as disclosed by Baum.  The motivation for doing so would have been to optimize video processing based on identification of a logo at a specific location within the image, such as to identify the specific channel (Baum – par. 10).  Therefore, it would have been obvious to combine the teachings of Jeong and Baum to obtain the invention as specified in the instant claim.
	Regarding claim 7, Jeong as modified by Baum discloses wherein the processor is configured to set the first identifier region or the second identifier region by referring to identifier positions of the plurality of content providers (Jeong: Paragraphs 232-234 illustrate processing a region in the broadcast image, such as a top right corner, bottom right corner, or top left corner of the broadcast image, by extracting the area of the broadcast image, in order to identify a logo associated with the channel name, and thus content provider, based on pre-stored channel name information).
Claims 2 and 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US 2013/0145395) in view of Baum et al. (US 2014/0270504 A1) and in further view of Gaidon et al. (US 2015/0248586).
	Regarding claim 2, Jeong as modified by Baum discloses a plurality of second identifier masks comprising one or more second identifier regions where presence of the identifier of the second content provider is expected within the received image (Baum: par. 51-53, 126, and 150 and Fig. 1-2, and 4-5 illustrate a plurality of logo masks specifying the shape and location where a logo is expected, where the logo masks correspond to channels of broadcasters).
	Jeong as modified by Baum fails to disclose the processor is configured to generate a self-learning model by recognizing the identifier of the second content provider in the second identifier region of the image, based on the plurality of second identifier masks.
	Gaidon discloses the processor is configured to generate a self-learning model by recognizing the identifier of the second content provider in the second identifier region of the image, based on the plurality of second identifier masks (Paragraphs 40-47 illustrate a self-learning object detection method wherein the system runs an initial generic object detection on an initial video sequence and identifying each object within regions of the video images and updating the object detector based on the positive and negative matches).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Gaidon to the apparatus of Jeong in view of Baum to disclose the processor is configured to generate a self-learning model by recognizing the identifier of the second content provider in the second identifier region of the image, based on the plurality of second identifier masks because applying the self-learning method would achieve a good accuracy and low false alarm rate when detecting the logos (Gaidon – par. 2).
	Regarding claim 8, Jeong as modified by Baum and Gaidon discloses wherein the processor is configured to verify whether the identified identifier is repetitively identified a predetermined number of times in one identifier region (Baum: par. 72 illustrates a method of verifying whether the logo is present in the image region a predetermined number of times).
	Regarding claim 9, Jeong as modified by Baum and Gaidon discloses wherein the self-learning model comprises an image positioned in the first identifier region or the second identifier region (Gaidon: Paragraphs 40-47 illustrate a self-learning object detection method wherein the system runs an initial generic object detection on an initial video sequence and identifying each object within regions of the video images and updating the object detector based on the positive and negative matches).
	Regarding claim 10, Jeong as modified by Baum and Gaidon discloses wherein the processor is configured to separate the verified identifier and apply a self-learning process to only the separated verified identifier (Gaidon: Paragraph 62 illustrates that the system may identify the objects based on a predefined number of top-ranked detections, wherein only those detections which meet a threshold confidence may be selected).
	Regarding claim 11, Jeong as modified by Baum and Gaidon discloses wherein the processor is configured to first compare main learning models for the identifier of the second content provider within the received image, and second compare the main self-learning models based on no identification of the second identifier (Gaidon: Paragraphs 40-47 illustrate a self-learning object detection method wherein the system runs an initial generic object detection on an initial video sequence and identifying each object within regions of the video images and updating the object detector based on the positive and negative matches).
	Regarding claim 12, Jeong as modified by Baum and Gaidon discloses wherein the self-learning process comprises transfer learning that reuses a main learning model to learn the self-learning model (Gaidon: Paragraph 62 illustrates that the system may identify the objects based on a predefined number of top-ranked detections, wherein only those detections which meet a threshold confidence may be selected).
	Regarding claim 13, Jeong as modified by Baum and Gaidon discloses wherein the transfer learning uses pixel operation in units of MxN to MxN blocks (Gaidon: Paragraphs 24, 61, 65, and 96 illustrate that the training may be done on pixel regions).
	Regarding claim 14, Jeong as modified by Baum and Gaidon discloses wherein the processor is configured to identify whether misidentification occurs in the self-learning model with respect to a main learning model, and identifies whether misidentification occurs in the self-learning model by capturing a current image N times, based on no misidentification in the self-learning model with respect to the main learning model (Gaidon: Paragraphs 40-47 illustrate a self-learning object detection method wherein the system runs an initial generic object detection on an initial video sequence and identifying each object within regions of the video images and updating the object detector based on the positive and negative matches; paragraph 62 illustrates that the system may identify the objects based on a predefined number of top-ranked detections, wherein only those detections which meet a threshold confidence may be selected).
	Regarding claim 15, Jeong as modified by Baum and Gaidon discloses wherein the processor is configured to use the self-learning model based on no misidentification in the captured images, and use the main learning model based on the misidentification in the captured images (Gaidon: Paragraphs 40-47 illustrate a self-learning object detection method wherein the system runs an initial generic object detection on an initial video sequence and identifying each object within regions of the video images and updating the object detector based on the positive and negative matches; paragraph 62 illustrates that the system may identify the objects based on a predefined number of top-ranked detections, wherein only those detections which meet a threshold confidence may be selected).
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US 2013/0145395), in view of Baum et al. (US 2014/0270504 A1), and in further view of Yoon et al. (US 2017/0195611).
	Regarding claim 4, Jeong as modified by Baum fails to disclose wherein the processor is configured to recognize and detect a user interface (UI) within the image.
	Yoon discloses wherein the processor is configured to recognize and detect a user interface (UI) within the image (Paragraph 63 and Fig. 3 illustrates recognizing apparatus information of the image providing apparatus through an image analysis such as detecting a manufacturer logo in a menu screen provided by the image providing apparatus).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Jeong in view Baum to include wherein the processor is configured to identify and detect a user interface (UI) within the image as disclosed by Yoon in order to identify information within the user interface, such as a manufacturer logo (Yoon – par. 63).
	Regarding claim 5, Jeong as modified by Baum and Yoon further teaches: wherein the processor is configured to divide the image into a plurality of regions (Baum: par. 89 discloses the screen can be divided into regions), and
recognize and detect the UI from the plurality of divided regions (Yoon: Paragraph 63 and Fig. 3 illustrates recognizing apparatus information of the image providing apparatus through an image analysis such as detecting a manufacturer logo in a menu screen provided by the image providing apparatus).
	Regarding claim 6, Jeong as modified by Baum and Yoon discloses wherein the processor is configured to recognize the identifier of the second content provider in the detected UI (Yoon: Paragraph 63 illustrates recognizing apparatus information of the image providing apparatus through an image analysis such as detecting a manufacturer logo in a menu screen provided by the image providing apparatus; paragraph 67 illustrates that the system may also recognize content provider logos such as CBS and NBC).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US 2013/0145395), in view of Baum et al. (US 2014/0270504 A1), in further view of Gaidon et al. (US 2015/0248586), and in further view of Ueda et al. (US 2020/0027244).
	Regarding claim 16, Jeong as modified by Baum and Gaidon fails to disclose wherein the processor is configured to provide the generated self-learning model to an external server through the signal interface.
	Ueda discloses wherein the processor is configured to provide the generated self-learning model to an external server through the signal interface (Paragraph 175 illustrates that the learning model may be transmitted to an external server).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Jeong in view of Baum and Gaidon to include wherein the processor is configured to provide the generated self-learning model to an external server through the signal interface as disclosed in Ueda because an external server may be able to process much more information than the apparatus (Ueda – par. 43).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US 2013/0145395), in view of Baum et al. (US 2014/0270504 A1), in further view of Gaidon et al. (US 2015/0248586), and in further view of Cohen (US 2020/0167699).
	Regarding claim 17, Jeong as modified by Baum and Gaidon fails to disclose wherein the processor is configured to receive a main learning model or the self-learning model from a server through the signal input/output.
	Cohen discloses wherein the processor is configured to receive a main learning model or the self-learning model from a server through the signal input/output (Paragraph 62 illustrates receiving the learning model from a server).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Jeong in view of Baum and Gaidon to include wherein the processor is configured to receive a main learning model or the self-learning model from a server through the signal input/output as disclosed in Cohen because it would have provided the advantage of receiving a machine learning model that has already been trained on an external server (Cohen – par. 62).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US 2013/0145395) in view of Baum et al. (US 2014/0270504 A1) and in further view of Candelore (US 7,814,524 B2).
Regarding claim 21, Jeong as modified by Baum fails to disclose wherein the processor is configured to select the group corresponding to a country of the first content provider among the plurality of groups of identifier masks.
Candelore discloses wherein the processor is configured to select the group corresponding to a country of the first content provider among the plurality of groups of identifier masks (col. 13, lines 1-51, col. 14, line 55 through col. 15, line 40, and claim 47, illustrate a country, such as the united states, corresponds to known locations where text and characters representing desired metadata are located, such as the name of a MSO or channels, and selecting a template for extraction of data from selected areas of the screen based on the country).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Candelore to the apparatus of Jeong in view of Baum to disclose the processor is configured to select the group corresponding to a country of the first content provider among the plurality of groups of identifier masks because this would reduce the amount of processing needed to extract the content provider identifiers, since the whole frame need not be processed (Candelore – col. 15, lines 36-40).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Boyd whose telephone number is (571)270-0676. The examiner can normally be reached Monday - Friday 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER BOYD/Examiner, Art Unit 2424                                                                                                                                                                                                        /JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424